853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re ALLIED SUPERMARKETS, INC., a Michigan Corporation, Debtor.Albert SEMAAN;  Al Semaan, Inc., A Michigan Corporationd/b/a Food Center Supermarket, Inc., a dissolved MichiganCorporation;  Food Shoppers, Inc., a dissolved MichiganCorporation;  Food Center Supermarket-Six Mile Limited, adissolved Michigan Corporation, jointly and severally,Plaintiffs-Appellees,v.ALLIED SUPERMARKETS, INC., Defendant-Appellant.
No. 88-1334.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.

ORDER

1
Defendant Allied Supermarkets, Inc. moves to stay proceedings on appeal or to dismiss its appeal from the district court's order of March 11, 1988.  The motion is unopposed and it appears that the notice of appeal was filed prematurely.  Accordingly,


2
The motion to dismiss the appeal under Fed.R.App.P. 42(b) is ORDERED granted.